DETAILED ACTION
This office action is in response to communication filed on October 4, 2021.

Response to Amendment
Amendments filed on October 4, 2021 have been entered.
Claims 1, 6, 11, 15-16 have been amended.
Claims 2, 9, 12 and 17 remain cancelled.
Claims 1, 3-8, 10-11, 13-16 and 18-20 have been examined.

Response to Arguments
The examiner submits that the objection to the drawings raised in the previous office actions (mailed on 08/03/2021, p. 4, on 05/15/2020, p. 2, on 11/18/2020, p. 4, and on 03/25/2021, p. 6-7) has not been addressed, therefore, the objection to the drawings is maintained.

Applicant’s arguments, see Remarks (p. 7), filed on 10/04/2021, with respect to the objections to claims 1, 6, 11 and 15-16 have been fully considered. In view of the amendments, the objections have been withdrawn.

Applicant’s arguments, see Remarks (p. 7), filed on 10/04/2021, with respect to the rejections of claims 1, 3-8, 10-11, 13-16 and 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered. In view of the amendments, the rejection has been withdrawn. 

Drawings
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant’s responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: [0022] describes in Fig. 1, a turbine 12, however, the reference number ‘12’ is not indicated in Fig. 1. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES
Replacement Drawing Sheets
Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment 
Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets
A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections
Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ricardo Yepez (Reg. No. 70950), applicant’s representative, on 10/12/2021.
The application has been amended as follows: 

Regarding claim 3.
Claim language “The system of claim 1 …” is replaced by “The blade monitoring system of claim 1 ...”

Regarding claim 4.
Claim language “The system of claim 3 …” is replaced by “The blade monitoring system of claim 3 ...”

Regarding claim 5.
blade monitoring system of claim 1 ...”

Regarding claim 6.
Claim language “The system of claim 1 …” is replaced by “The blade monitoring system of claim 1 ...”

Regarding claim 7.
Claim language “The system of claim 6 …” is replaced by “The blade monitoring system of claim 6 ...”

Regarding claim 8.
Claim language “The system of claim 1, wherein the measurement …” is replaced by “The blade monitoring system of claim 1, wherein the blade flutter measurement ...”

Regarding claim 10.
Claim language “The system of claim 1 …” is replaced by “The blade monitoring system of claim 1 ...”

Regarding claim 11.
Claim language “a second blade configured to rotate during operations of the turbomachinery system” is replaced by “a second blade configured to rotate during the operations of the turbomachinery system”.
system comprises …”

Examiner’s Note
Claims 1, 3-8, 10-11, 13-16 and 18-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (i.e., turbomachinery), and reflects an improvement to other technology or technical field (e.g., use of markings in a blade monitoring system of a turbomachinery), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 11 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (i.e., turbomachinery), and reflects an improvement to other technology or technical field (e.g., Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 16 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (i.e., turbomachinery), and reflects an improvement to other technology or technical field (e.g., use of markings in a blade monitoring system of a turbomachinery), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 3-8, 10, 13-15 and 18-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter 
Claims 1, 3-8, 10-11, 13-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. (currently amended) 
Hockaday (US 20130321824 A1) discloses:
A blade monitoring system (Fig. 1) of a turbomachinery (Fig. 1, item 26 – “gas turbine engine”, [0019]: a non-intrusive stress measurement system (NSMS) for determining airfoil axial position or displacement is provided (see also [0005])), comprising: 
NSMS includes a controller) configured to: 
receive a sensor signal from a sensor (Fig. 1, item 24 – ‘sensor’) configured to observe a first blade (Fig. 1, item 30 – “rotor blade”) and a second blade (Fig. 1, item 30 – “rotor blade”) of the turbomachinery (Fig. 8, items 50-1 and 50-4; [0020]-[0021], [0031]-[0032]: sensor detects passing of rotor blades, and the sensor output signal is received by the controller for monitoring), 
wherein the first blade and the second blade are disposed in a same rotating assembly of the turbomachinery (Fig. 6, [0020], [0028]: rotor blades extend from the rotor); 
derive a measurement based on a first marking (Fig. 7, item 48 – “position marker”) disposed on the first blade of the turbomachinery, wherein the first marking comprises a discrete feature having a notch on the first blade (Fig. 8, item 50-5; [0030], [0033]: a position marker (e.g., a notch) on the blade tip is used to determine axial displacement of the rotor blade).

Regarding a second marking disposed on the second blade of the turbomachinery comprises a non-notched feature disposed on the second blade, Laurer (US 20120285226 A1) teaches:
 “FIG. 6 is an enlarged view of a portion of the turbine bucket shown in FIG. 5 and including alternative wear-indicating marks. In the example illustrated in FIG. 6, wear-indicating marks 130 may be lines or shapes formed by lines. Such lines may be formed by any suitable method, including but not limited to scribing or by applying a wear-indicating marks on airfoils can include lines made by applying a colored material (non-notched feature) (see also [0028] regarding marks not necessarily being uniform in size or shape, [0029] regarding marks in the form of dimples or depressions (analogous to notch) on airfoils, and [0034] regarding using these methods to inspect one or more airfoils)).

Regarding display the blade flutter measurement to an operator of the turbomachinery, Jousselin (US 20140355007 A1) teaches:
“The method of the present invention is preferably encompassed in computer-implemented code and stored on a computer-readable medium. It is thus a computer-implemented method of determining rotor blade axial displacement bij. The method may be implemented on a basic computer system comprising a processing unit, memory, user interface means such as a keyboard and/or mouse, and display means” ([0060]: rotor blade axial displacement is implemented in a computer system comprising display means).

Seely (US 20180274385 A1) teaches:
sensors are used to detect signals indicating the location of blades in a turbine for determining blade flutter).

Fan (US 20180238342 A1) teaches:
“To reduce flutter, the present disclosure proposes providing a fan with at least two different sets of fan blades, each set of fan blades having a different arrangement of retention features” ([0049]: flutter is reduced by providing fan blades having different arrangements of retention features (see Figs. 5-10)).

Palmer (GB 2482468 A) teaches:
“Eddy current sensors are often used within turbine engines to detect rotating to turbine and compressor blades. Typically, signals from the sensor are used to generate a timing signal. This timing signal is then used to accurately measure the position of each blade relative to the other blades in the turbine engine and the turbine shaft in near real time. From these timing signals, various measurements, such as blade position, flutter, vibration, untwist, etc. may be derived” (p. 1, section “Background of the Invention”, par. timing signals obtained from Eddy current sensors are used to derive measurements such as flutter).

Holmquist (US 20070132461 A1) teaches:
“Another common vibration mode in rotor blades is flutter. Flutter is vibration of the rotor blade during rotation of the rotor. The arrival time of a rotor blade at a specific point is shown by even intervals between the beginnings of the reflected signals. When the rotor blade flutters the point in time the reflected signal begins varies. By observing the difference between the expected signal arrival and the actual signal arrival the amplitude and frequency of the flutter can be calculated” ([0010]: flutter is determined by observing the difference between expected signals and actual signals corresponding to the arrival of the blades).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“derive a blade flutter measurement based on a first marking disposed on the first blade of the turbomachinery, wherein the first marking comprises a discrete feature having a notch on the first blade and wherein a second marking disposed on the second blade of the turbomachinery comprises a non-notched feature disposed on the second blade,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 11. (currently amended)
Hockaday (US 20130321824 A1) discloses:
A turbomachinery system (Fig. 1, item 26 – “gas turbine engine”, [0020]), comprising: 
a first blade (Fig. 1, item 30 – “rotor blade”) configured to rotate during operations of the turbomachinery system ([0003]: rotor blades rotate during operation of the engine (see also [0037])); 
a second blade (Fig. 1, item 30 – “rotor blade”) configured to rotate during the operations of the turbomachinery system ([0003]: rotor blades rotate during operation of the engine (see also [0037])), wherein the first blade and the second blade are disposed in a same rotating assembly of the turbomachinery system (Fig. 6, [0020], [0028]: rotor blades extend from the rotor);
a sensor (Fig. 1, item 24 – ‘sensor’) configured to observe the first blade and the second blade of the turbomachinery system ([0020]-[0021]: sensor detects passing of rotor blades); and 
a blade monitoring system (Fig. 1, [0019]: a non-intrusive stress measurement system (NSMS) for determining airfoil axial position or displacement is provided (see also [0005])), comprising: a processor (Fig. 1, item 22 – ‘controller’, [0020]: NSMS includes a controller) configured to: 
receive a sensor signal from the sensor (Fig. 8, items 50-1 and 50-4; [0020]-[0021], [0031]-[0032]: sensor detects passing of rotor blades, and the sensor output signal is received by the controller for monitoring); 
derive a measurement based on a first marking (Fig. 7, item 48 – “position marker”) disposed on the first blade of the turbomachinery system, wherein the first a position marker (e.g., a notch) on the blade tip is used to determine axial displacement of the rotor blade).  

Regarding a second marking disposed on the second blade of the turbomachinery comprises a non-notched feature disposed on the second blade, Laurer (US 20120285226 A1) teaches:
 “FIG. 6 is an enlarged view of a portion of the turbine bucket shown in FIG. 5 and including alternative wear-indicating marks. In the example illustrated in FIG. 6, wear-indicating marks 130 may be lines or shapes formed by lines. Such lines may be formed by any suitable method, including but not limited to scribing or by applying a colored material (e.g., paint or dye) to airfoil 94. In yet another example, wear-indicating marks 130 may be in the form of images, which may be applied to the airfoil 94 by any suitable method, including but not limited to scribing, printing, coloring, and/or dyeing, for example. The images may be any suitable image of any suitable shape, symbol or design, and may be of any suitable color. For example, in such an embodiment, at least one indicating mark 130 may have a different color than the other indicating marks 130” ([0030]: wear-indicating marks on airfoils can include lines made by applying a colored material (non-notched feature) (see also [0028] regarding marks not necessarily being uniform in size or shape, [0029] regarding marks in the form of dimples or depressions (analogous to notch) on airfoils, and [0034] regarding using these methods to inspect one or more airfoils)).


“The method of the present invention is preferably encompassed in computer-implemented code and stored on a computer-readable medium. It is thus a computer-implemented method of determining rotor blade axial displacement bij. The method may be implemented on a basic computer system comprising a processing unit, memory, user interface means such as a keyboard and/or mouse, and display means” ([0060]: rotor blade axial displacement is implemented in a computer system comprising display means).

Seely (US 20180274385 A1) teaches:
“In a second embodiment, a system includes one or more sensors configured to detect signals indicating a location of one or more blades of a turbine, and a control system comprising a processor, wherein the processor is configured to detect blade flutter of one or more blades of a turbine based on the location, wherein the blade flutter indicates that the one or more blades are in a foul deflected position, and control one or more operation parameters of the turbine that reduce or eliminate the blade flutter to improve the reliability and efficiency of the turbine” ([0006]: sensors are used to detect signals indicating the location of blades in a turbine for determining blade flutter).

Fan (US 20180238342 A1) teaches:
flutter is reduced by providing fan blades having different arrangements of retention features (see Figs. 5-10)).

Palmer (GB 2482468 A) teaches:
“Eddy current sensors are often used within turbine engines to detect rotating to turbine and compressor blades. Typically, signals from the sensor are used to generate a timing signal. This timing signal is then used to accurately measure the position of each blade relative to the other blades in the turbine engine and the turbine shaft in near real time. From these timing signals, various measurements, such as blade position, flutter, vibration, untwist, etc. may be derived” (p. 1, section “Background of the Invention”, par. 1: timing signals obtained from Eddy current sensors are used to derive measurements such as flutter).

Holmquist (US 20070132461 A1) teaches:
“Another common vibration mode in rotor blades is flutter. Flutter is vibration of the rotor blade during rotation of the rotor. The arrival time of a rotor blade at a specific point is shown by even intervals between the beginnings of the reflected signals. When the rotor blade flutters the point in time the reflected signal begins varies. By observing the difference between the expected signal arrival and the actual signal arrival the amplitude and frequency of the flutter can be calculated” ([0010]: flutter is determined by observing the difference between expected signals and actual signals corresponding to the arrival of the blades).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“derive a blade flutter measurement based on a first marking disposed on the first blade of the turbomachinery system, wherein the first marking comprises a discrete feature having a notch on the first blade and wherein a second marking disposed on the second blade of the turbomachinery system comprises a non-notched feature disposed on the second blade,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 16. (currently amended)
Hockaday (US 20130321824 A1) discloses:
A method ([0005]: a method for determining axial displacement of rotor blades is implemented using a non-intrusive stress measurement system (NSMS) (see Fig. 1, [0019])), comprising: 
receiving, via a processor (Fig. 1, item 22 – ‘controller’, [0020]: NSMS includes a controller), a sensor signal from a sensor (Fig. 1, item 24 – ‘sensor’) configured to observe a first blade (Fig. 1, item 30 – “rotor blade”) of a turbomachinery and a second blade (Fig. 1, item 30 – “rotor blade”) of the turbomachinery (Fig. 1, item 26 – “gas turbine engine”, Fig. 8, items 50-1 and 50-4; [0020]-[0021], [0031]-[0032]: sensor detects passing of rotor blades, and the sensor output signal is received by the controller for monitoring);
deriving, via the processor, a measurement based on a first marking (Fig. 7, item 48 – “position marker”) disposed on the first blade of the turbomachinery, wherein the first marking comprises a discrete feature having a notch on the first blade (Fig. 8, item 50-5; [0030], [0033]: a position marker (e.g., a notch) on the blade tip is used to determine axial displacement of the rotor blade),
wherein the first blade and the second blade are disposed in a same rotating assembly of the turbomachinery (Fig. 6, [0020], [0028]: rotor blades extend from the rotor).  

Regarding a second marking disposed on the second blade of the turbomachinery comprises a non-notched feature disposed on the second blade, Laurer (US 20120285226 A1) teaches:
 “FIG. 6 is an enlarged view of a portion of the turbine bucket shown in FIG. 5 and including alternative wear-indicating marks. In the example illustrated in FIG. 6, wear-indicating marks 130 may be lines or shapes formed by lines. Such lines may be formed by any suitable method, including but not limited to scribing or by applying a colored material (e.g., paint or dye) to airfoil 94. In yet another example, wear-indicating marks 130 may be in the form of images, which may be applied to the airfoil 94 by any suitable method, including but not limited to scribing, printing, coloring, and/or dyeing, for example. The images may be any suitable image of any suitable shape, symbol or design, and may be of any suitable color. For example, in such an embodiment, at least wear-indicating marks on airfoils can include lines made by applying a colored material (non-notched feature) (see also [0028] regarding marks not necessarily being uniform in size or shape, [0029] regarding marks in the form of dimples or depressions (analogous to notch) on airfoils, and [0034] regarding using these methods to inspect one or more airfoils)).

Regarding the displaying the blade flutter measurement to an operator of the turbomachinery, Jousselin (US 20140355007 A1) teaches:
“The method of the present invention is preferably encompassed in computer-implemented code and stored on a computer-readable medium. It is thus a computer-implemented method of determining rotor blade axial displacement bij. The method may be implemented on a basic computer system comprising a processing unit, memory, user interface means such as a keyboard and/or mouse, and display means” ([0060]: rotor blade axial displacement is implemented in a computer system comprising display means).

Regarding the non-notched feature is disposed at a different location on the second marking when compared to the discrete feature in the first marking, Hockaday (US 20130321824 A1) teaches:
“In accordance with one aspect of the disclosure, a method for determining axial displacement of rotor blades is provided. The method may monitor an output signal of a sensor configured to detect the proximity of the rotor blades, wherein at least one of the at least one rotor blade is marked for determination of axial displacement (see also [0028]); based on this, the examiner interprets that more than one blade can be marked for evaluation); and
“More specifically, the size and/or location of the position marker 48 relative to the marked rotor blade 30 and the sensor 24 may be such that its interaction with the sensor 24 causes one recognizable inconsistency per revolution of the rotor 32 only when the rotor blades 30 are rotating in a known default axial position” ([0032]: location of position marker causes one recognizable inconsistency, therefore, if multiple markers are employed, examiner interprets that each marker will cause a unique recognizable feature (see also [0030], and Laurer at Figs. 5-7)).

Seely (US 20180274385 A1) teaches:
“In a second embodiment, a system includes one or more sensors configured to detect signals indicating a location of one or more blades of a turbine, and a control system comprising a processor, wherein the processor is configured to detect blade flutter of one or more blades of a turbine based on the location, wherein the blade flutter indicates that the one or more blades are in a foul deflected position, and control one or more operation parameters of the turbine that reduce or eliminate the blade flutter to improve the reliability and efficiency of the turbine” ([0006]: sensors are used to detect signals indicating the location of blades in a turbine for determining blade flutter).

Fan (US 20180238342 A1) teaches:
“To reduce flutter, the present disclosure proposes providing a fan with at least two different sets of fan blades, each set of fan blades having a different arrangement of retention features” ([0049]: flutter is reduced by providing fan blades having different arrangements of retention features (see Figs. 5-10)).

Palmer (GB 2482468 A) teaches:
“Eddy current sensors are often used within turbine engines to detect rotating to turbine and compressor blades. Typically, signals from the sensor are used to generate a timing signal. This timing signal is then used to accurately measure the position of each blade relative to the other blades in the turbine engine and the turbine shaft in near real time. From these timing signals, various measurements, such as blade position, flutter, vibration, untwist, etc. may be derived” (p. 1, section “Background of the Invention”, par. 1: timing signals obtained from Eddy current sensors are used to derive measurements such as flutter).

Holmquist (US 20070132461 A1) teaches:
“Another common vibration mode in rotor blades is flutter. Flutter is vibration of the rotor blade during rotation of the rotor. The arrival time of a rotor blade at a specific point is shown by even intervals between the beginnings of the reflected signals. When the rotor blade flutters the point in time the reflected signal begins varies. By observing the difference between the expected signal arrival and the actual signal arrival the flutter is determined by observing the difference between expected signals and actual signals corresponding to the arrival of the blades).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“deriving, via the processor, a blade flutter measurement based on a first marking disposed on the first blade of the turbomachinery, wherein the first marking comprises a discrete feature having a notch on the first blade and wherein a second marking disposed on the second blade of the turbomachinery comprises a non-notched feature disposed on the second blade,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 3-8, 10, 13-15 and 18-20.
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857